Citation Nr: 1423830	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-35 140	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for recurrent dislocation of the left shoulder. 

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee before February 22, 2012. 

3.  Entitlement to an initial rating higher than 20 percent for limitation of flexion of the left knee from February 22, 2012. 

4.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before February 22, 2012, and an initial rating higher than 40 percent from February 22, 2012. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1994 to November 1994 and from June 1996 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2007 and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   
 
In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.
 
While on appeal, in a rating decision dated in October 2012, the RO increased the rating for the disability of the lumbar spine to 40 percent rating from February 22, 2012.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet.App. 35, 38 (1993).

In a rating decision dated in October 2012, the RO also granted service connection for a right knee disability, which was on appeal, and assigned an initial rating of 20 percent from January 6, 2009.  As the Veteran has not appealed either the initial rating or the effective date assigned, the matter is no longer in appellate status.  








FINDINGS OF FACT

1.  Recurrent dislocation of the left shoulder is manifested by limitation of  motion greater than 25 degrees from the side.

2.  Before February 22, 2012, chondromalacia of the left knee was manifested by painful motion, which is the maximum rating for the knee in the absence of limitation of flexion or extension to a compensable degree; lateral instability was not shown.  

3.  From February 22, 2012, limitation of flexion of the left knee is to 35 degrees and there is moderate lateral instability.

4.  Before March 31, 2009, the disability of the lumbar spine was manifested by forward flexion to 65 degrees and a combined range of motion of 185 degrees. 

5.  From March 31, 2009, to February 22, 2012, the disability of the lumbar spine was manifested by forward flexion to 60 degrees and a combined range of motion of 195 degrees.

6.  From February 22, 2012, the disability of the lumbar spine is manifested by forward flexion to 25 degrees; unfavorable ankylosis of the entire thoracolumbar spine is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for recurrent dislocation of the left shoulder have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).




2.  Before February 22, 2012, the criteria for an initial rating higher than 10 percent for chondromalacia of the left knee had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5003, 5260, 5261, 5257 (2013).

3.  From February 22, 2012, the criteria for an initial rating higher than 20 percent for limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2013).

4.  From February 22, 2012, the criteria for an initial separate 20 percent rating for lateral instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).

5.  Before March 31, 2009, the criteria for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

6.  From March 31, 2009, to February 22, 2012, the criteria for an initial 20 percent rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

7.  From February 22, 2012, the criteria for an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided pre-adjudication VCAA notice by letter, dated in November 2006 on the underlying claims of service connection.  Whereas here, service connection has been granted and initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once a claim of service connection has been substantiated, the filing of a notice of disagreement with the assigned ratings does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for higher initial ratings.  Dingess, 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records.  The Veteran was afforded VA examinations in November 2006, in August 2008, in March 2009, and in February 2012.  

As the examination reports are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  


Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Recurrent Dislocation of the Left Shoulder (Left Shoulder Disability)

Rating Criteria 

The service-connected recurrent dislocation of the left shoulder is rated 20 percent under Diagnostic Code 5201.  The left upper extremity is the minor extremity.  

Under Diagnostic Code 5201, the criterion for the next higher rating, 30 percent rating, for the minor extremity is limitation of motion to 25 degrees from the side.  

Evidence

On VA examination in November 2006, the Veteran complained of left shoulder weakness, stiffness, and pain.  The Veteran gave a history of 11 partial dislocations from 1996 to 2006.  As for functional limitation, he stated that he could not sleep on his arm.   




On testing the range of motion of the left shoulder, flexion was to 180 degrees with objective evidence of pain at 180 degrees, and abduction was to 180 degrees with pain at 180 degrees.  There was no additional functional limitation or limitation of range of motion following repetitive-use testing.  The VA examiner detected no alteration in form or function of the shoulder, and no sign of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  The VA examiner stated that the left shoulder disability did not affect the Veteran's ability to function in his usual occupation or in activities of daily living.  

On VA examination in August 2008, the Veteran complained of left shoulder pain, weakness, stiffness.  The Veteran gave a history of six dislocations from 1997 to 2008.  He denied locking or giving way.  As for functional limitation, the Veteran stated that he had difficulty raising his left arm over his head.  He stated that the disability caused him to miss one day of work, but he has no problems with activities of daily living. 

On testing the left shoulder for range of motion, flexion was to 110 degrees with objective evidence of pain at 70 degrees, and abduction was to 90 degrees with objective evidence of pain at 70 degrees.  There was no additional limitation of range of motion following repetitive-use testing.  X-rays of the left shoulder were normal. 

In August 2011, the Veteran testified that the left shoulder disability was primarily manifested by pain and limitation of motion, which affected his ability to work as a government contractor because he could not lift his arm above shoulder level.  The Veteran stated that he had not missed work because of his shoulder disability.  He gave a history of two partial left shoulder dislocations between 2008 and 2011, neither of which required medical treatment. 

On VA examination in February 2012, the Veteran complained of difficulty in handling and lifting automotive parts.  



On testing the left shoulder for range of motion, flexion was to 80 degrees with objective evidence of pain at 70 degrees, and abduction was to 70 degrees with objective evidence of pain at 60 degrees.  There was no additional limitation of range of motion following repetitive-use testing.  The VA examiner noted that functional loss included less movement than normal, pain on movement, and weakness.  Tests for rotator cuff conditions were positive.  There was a history of instability and dislocation.  There was no evidence of impairment of the humerus or ankylosis.  The VA examiner stated that the left shoulder disability impacted the Veteran's ability to work to the extent that the Veteran had lost two to four days of work due to shoulder pain, and he had modified his duties to work around the weakness of the left shoulder. 

Analysis

The Veteran asserts that due to pain and limitation of motion the left shoulder  disability is not adequately compensated at 20 percent.  

During the appeal period, limitation of flexion of the left shoulder to either 180 degrees, or 110 degrees, or 80 degrees with pain, starting at 180 degrees or 70 degrees, respectively, does not more nearly approximate or equate to limitation of motion of 25 degrees from the side under Diagnostic Code 5201, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.

During the appeal period, limitation of abduction flexion of the left shoulder to either 180 degrees, or 90 degrees, or 70 degrees with pain, starting at 180 degrees or 70 degrees or 60 degrees, respectively, does not more nearly approximate or equate to limitation of motion of 25 degrees from the side under Diagnostic Code 5201, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.




While the Veteran has consistently described shoulder pain, the pain does not raise to the level of the criterion for a 30 percent rating for limitation of motion of the arm to 25 degrees from the side.  See Mitchell v. Shineski, 25 Vet. App. 32, 43   (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the VA examinations than the Veteran's subjective complaints of pain. 

As for other potentially applicable Diagnostic Codes, there is no evidence of ankylosis of the scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula, which might warrant an additional disability rating under Diagnostic Code 5200 or 5202 or 5203.  

For the reasons articulated, the preponderance of the evidence is against an initial rating higher than 20 percent for recurrent dislocation of the left shoulder under Diagnostic Code 5201 and the benefit-of-the doubt standard of proof does not apply.   38 U.S.C.A. § 5107(b). 

Left Knee Chondromalacia and Limitation of Flexion 

Rating Criteria 

Before February 22, 2012, left knee chondromalacia was rated 10 percent by analogy to Diagnostic Code 5024, and from February 22, 2012, is currently rated 20 percent on limitation of flexion under Diagnostic Code 5260 from February 22, 2012.  

Under Diagnostic Code 5024, a knee disability is rated on limitation of motion as arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  



When limitation of motion of a specific joint is noncompensable under the appropriate Diagnostic Codes a 10 percent rating is assigned where there is satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is rated zero percent.  The criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Under Diagnostic Code 5261, extension to 5 degrees is rated noncompensable.  The criterion for a 10 percent rating is extension limited to 10 degrees. The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees. 

A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257.  Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability.  The criterion for the next higher rating, 20 percent, is moderate recurrent subluxation or lateral instability.  The criterion for the next higher rating, 30 percent, which is the maximum rating under Diagnostic Code 5257, is severe recurrent subluxation or lateral instability.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 38 C.F.R. § 4.71a.  

Evidence 

On VA examination in November 2006, the Veteran complained of left knee weakness, stiffness, lack of endurance, fatigability, and pain over the kneecap.  


As for functional limitations, the Veteran stated that the knee hurt with bending and walking over two miles hurts.   

On testing the range of motion of the left knee, flexion was to 140 degrees with objective evidence of pain at 140 degrees, and extension was to 0 degrees with pain.  There was no additional functional limitation or limitation of range of motion following repetitive-use testing.  Instability tests were negative.  There was mild crepitus, but no evidence of edema, effusion, weakness, tenderness, redness, abnormal movement, recurrent subluxation, locking pain, or joint effusion.  The diagnosis was mild chondromalacia of the left knee.  The VA examiner stated that the left knee disability did not affect the Veteran's ability to function in his usual occupation or in activities of daily living.

On VA examination in August 2008, the Veteran complained of left knee pain.  He stated that he frequently used a knee brace.  He described flare-ups when he ran more than half of a mile or stood for half an hour. He denied episodes of dislocation or subluxation.   

On testing the range of motion of the left knee, flexion was to 125 degrees with objective evidence of pain at 115 degrees, and extension was to 0 degrees.  
There was no additional limitation of range of motion following repetitive-use testing.  The VA examiner noted no functional loss.  Stability tests were negative.  

There was no inflammatory arthritis.  The VA examiner stated that there were no real effects on the Veteran's job as a government contractor, and that the Veteran had not lost time from work; and that he had no problems with activities of daily living as long as he did not try to run more than half a mile.  







In August 2011, the Veteran testified that the left knee disability was primarily manifested by pain and limitation of motion.  He stated that he constantly used a cane for ambulation and that it took him three to four minutes to climb fifteen stairs and that he could not mow his lawn in one session.  He also stated that he could not run, but that he could walk one to three miles at least once a week.   

On VA examination on February 22, 2012, the Veteran complained of left knee pain.  He stated that he constantly used a cane.  

On testing the range of motion of the left knee, flexion was to 35 degrees with objective evidence of pain at 30 degrees, and extension was to 0 degrees.  
There was no additional limitation of range of motion following repetitive-use testing.  The VA examiner noted that functional loss included less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was 5 to 10 millimeter medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no current symptoms of any other tibial or fibular impairment.  There were no meniscal (semilunar cartilage) conditions involving the left knee.  An MRI showed degenerative arthritis.  The VA examiner noted that the left knee disability impacted the Veteran's ability to work to the extent that he had lost four days of work due to knee pain. The diagnosis was left knee chondromalacia patellae and lateral collateral ligament strain.  

Analysis 

A Rating before February 22, 2012

Before February 22, 2012, there was satisfactory evidence of left knee painful motion. 





As for limitation of motion, during the appeal period, limitation of flexion either to 140 degrees, or 125 with pain, starting at 140 degrees or 125 degrees, respectively, does not more nearly approximate or equate to limitation of flexion to 45 degrees under Diagnostic Code 5260, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.  

During the appeal period, extension to 0 degrees does not more nearly approximate or equate to limitation of extension to 10 degrees under Diagnostic Code 5261, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.

Under Diagnostics 5024 and 5003, the 10 percent rating for left knee chondromalacia on the basis of painful motion is the maximum rating.  And in the absence of a compensable rating for either limitation of flexion under Diagnostic Code 5260 or of extension under Diagnostic Code 5261, there is no factual basis for separate compensable ratings.  And there was no evidence of lateral instability for a separate rating under Diagnostic Code 5257 before February 22, 2012.  

For the reasons articulated, the preponderance of the evidence is against an initial  rating higher than 10 for left knee chondromalacia on the basis of painful motion under Diagnostic Codes 5024 and 5003, considering also Diagnostic Codes 5260, 5261, and 5257 and the benefit-of-the doubt standard of proof does not apply.   38 U.S.C.A. § 5107(b).

A Rating from February 22, 2012

On VA examination on February 22, 2012, limitation of flexion was to 35 degrees with pain starting at 30 degrees, which does not more nearly approximate or equate to limitation of flexion to 15 degrees, the criterion for the next higher rating, under Diagnostic Code 5260, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.  



Also extension to 0 degrees does not more nearly approximate or equate to limitation of extension to 10 degrees for a separate compensable rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.

As for instability, the pertinent finding was 5 to 10 millimeters of medial-lateral instability, which does equate to moderate lateral instability, but not to severe lateral instability, for a separate rating of 20 percent under Diagnostic Code 5257 from February 22, 2012. 

For the reasons articulated, from February 22, 2012, the preponderance of the evidence is against a rating higher than 20 for left knee chondromalacia and limitation of flexion, considering a separate compensable rating for limitation of extension under Diagnostic Code 5261 or for a separate rating higher than 20 percent for lateral instability under Diagnostic Code 5257, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Degenerative Disc Disease of the Lumbar Spine 

Degenerative disc disease of the lumbar spine was rated 10 percent for limitation of motion before February 22, 2012, and 40 percent from February 22, 2012, under Diagnostic Code 5242.  A separate rating of 40 percent under Diagnostic Code 8520 was assigned for radiculopathy of each lower extremity.  The ratings for radiculopathy are not on appeal.

A disability under Diagnostic Code 5242 is rated either under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine, whichever results in the higher rating. 





Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes the criteria for a 20 percent rating disability are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The criterion for a 50 percent rating is unfavorable ankylosis of the thoracolumbar spine.

And any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are rated separately under an appropriate Diagnostic Code.  

Evidence

On VA examination in November 2006, the Veteran complained of lumbar weakness, stiffness, and pain.  As for functional limitations, the Veteran complained of pain bending over and sitting.   


On testing the range of motion of the lumbar spine, forward flexion was to 90 degrees; extension was to 30 degrees; left lateral flexion was to 30 degrees; right lateral flexion was to 30 degrees; left rotation was to 30 degrees; and right rotation was to 30 degrees.  The combined range of motion was 240 degrees (90+30+30+30+30+30 = 240).  There was no additional functional limitation or limitation of range of motion following repetitive-use testing.  The position and the curvature of the spine were normal.  There was no evidence of muscle spasm or tenderness.  The VA examiner stated that the Veteran's condition did not affect his ability to function in his usual occupation or in activities of daily living.  There was no evidence of intervertebral disk syndrome or any neurological abnormality.

On VA examination in August 2008, the Veteran complained of back pain, aggravated by bending and stooping.  He denied radiating pain, missing work, and incapacitating episodes with bed rest. 

On testing the range of motion of the lumbar spine, forward flexion was to 65 degrees; extension was to 20 degrees; left lateral flexion was to 20 degrees; right lateral flexion was to 20 degrees; left rotation was to 30 degrees; and right rotation was to 30 degrees.  The combined range of motion was 185 degrees (65+20+20+20+30+30 = 185).  There was no additional functional limitation or limitation of range of motion following repetitive-use testing.  There was no guarding or spasm.  There was no evidence of any neurological abnormality.

On VA examination on March 31, 2009, the Veteran complained of non-radiating back pain.  As functional impairment, the Veteran stated that he had no problems with activities of daily living.  

On testing the range of motion of the lumbar spine, forward flexion was to 60 degrees; extension was to 15 degrees; left lateral flexion was to 30 degrees; right lateral flexion was to 30 degrees; left rotation was to 30 degrees; and right rotation was to 30 degrees.  The combined range of motion was 195 degrees (60+15+30+30+30+30 = 195).  


There was no additional limitation of range of motion following repetitive-use testing.  There was no guarding or spasm.  

In August 2011, the Veteran testified that the back disability was primarily manifested by pain on motion and an inability to lift.  The Veteran stated that wore back brace and that the disability did not cause him to miss work, except for when he attended treatment. 

On VA examination in February 2012, the Veteran complained of radiating back pain.  He stated that he has missed four days of work due and that at work he had to compensate for back weakness. 

On testing the range of motion of the lumbar spine, forward flexion was to 25 degrees; extension was to 10 degrees; left lateral flexion was to 15 degrees; right lateral flexion was to 15 degrees; left rotation was to 15 degrees; and right rotation was to 15 degrees.  The combined range of motion was 95 degrees (25+10+15+15+15+15 = 95).  There was no additional limitation of range of motion following repetitive-use testing.  Functional loss and impairment included less movement than normal, weakened movement, excess fatigability, and pain on movement.
Analysis

A Rating before March 31, 2009

As for limitation of motion, limitation of forward flexion either to 90 degrees or to 65 degrees does not more nearly approximate or equate to limitation of flexion to 60 degrees or less under the General Rating Formula for Diseases and Injuries of the Spine, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.  





And the combined range of motion of either 240 degrees or 185 degrees does not more nearly approximate or equate to a combined range of motion of 170 degrees or less under the General Rating Formula for Diseases and Injuries of the Spine, considering functional loss due to pain, weakness, or painful movement under 38C.F.R. §§ 4.40, 4.45 and repetitive use.  

As there was no evidence of muscle spasm or guarding, resulting in an abnormal gait or abnormal spinal contour, or evidence of neurological abnormality.  

As for a higher rating under the Formula Based on Incapacitating Episodes, in the absence of evidence of any incapacitating episodes, requiring bed rest prescribed by a physician, the criteria for a 20 percent rating, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, had not been met.

The preponderance of the evidence is against the claim for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before March 31, 2009. 
A Rating from March 31, 2009, to February 22, 2012 

On VA examination on March 31, 2009, forward flexion was to 60 degrees.  Limitation of forward flexion to 60 degrees equates to limitation of forward flexion greater than 30 degrees, but not greater than 60 degrees under the General Rating Formula for Diseases and Injuries of the Spine, which meets the criteria for 20 percent rating.  

But 60 degrees of forward flexion does not more nearly approximate or equate to limitation of forward flexion to 30 degrees or less, the criteria for the next higher rating under the General Rating Formula for Diseases and Injuries of the Spine, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use. 



And there was no evidence of neurological abnormality to warrant a separate rating for a neurological impairment.

As for a higher rating under the Formula Based on Incapacitating Episodes, in the absence of evidence of any incapacitating episodes, requiring bed rest prescribed by a physician, the criteria for a 40 percent rating, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, had not been met. 

In summary an initial 20 percent rating is warranted from March 31, 2009, to February 22, 2012.

A Rating from February 22, 2012

On VA examination in February 2012, forward flexion was to 25 degrees.  

Limitation of forward flexion to 25 degrees equates to limitation of forward flexion to 30 degrees or less under the General Rating Formula for Diseases and Injuries of the Spine for a 40 percent rating, which is currently assigned. 

But 25 degrees of forward flexion does not more nearly approximate or equate to unfavorable ankylosis of the thoracolumbar spine, the criteria for the next higher rating under the General Rating Formula for Diseases and Injuries of the Spine, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use. 

Except radiculopathy of the lower extremities, which is not on appeal, there is no evidence of other neurological abnormality, and a separate rating for other neurological impairment is not warranted.





And under the Formula Based on Incapacitating Episodes, in the absence of evidence of any incapacitating episodes, requiring bed rest prescribed by a physician, the criteria for a 60 percent rating, incapacitating episodes having a total duration of at least six weeks during the past 12 months, have not been met. 

The preponderance of the evidence is against the claim for an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine from February 22, 2012.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether a claim should be referred to the Director of VA's Compensation Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for disabilities of left shoulder, left knee, and lumbar spine reasonably describe the disability levels and the Veteran's symptomatology, including pain, functional loss, and limitation of motion.  



In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration for any of the claims is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is currently employed, the Veteran did not raise, and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.  

ORDER

An initial rating higher than 20 percent for recurrent dislocation of the left shoulder is denied.

Before February 22, 2012, in the absence of a compensable rating for either limitation of flexion or extension under either Diagnostic Codes 5260 or 5261 or a compensable rating for lateral instability under Diagnostic Code 5257, an initial rating higher than 10 percent for chondromalacia of the left knee on the basis painful motion under Diagnostic Codes 5024 and 5003 is denied.

From February 22, 2012, an initial rating higher than 20 percent for left knee chondromalacia on the basis of limitation of flexion under Diagnostic Code 5260 is denied.

From February 22, 2012, an initial rating of 20 percent for left knee chondromalacia on the basis of lateral instability under Diagnostic Code 5257 is granted.

Before March 31, 2009, an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine is denied.

	(The Order continues on the next page.).




From March 31, 2009, to February 22, 2012, an initial 20 percent rating for degenerative disc disease of the lumbar spine is granted.

From February 22, 2012, an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


